Exhibit 99.1 Management’s Discussion and Analysis BASIS OF PRESENTATION This Management’s Discussion and Analysis (“MD&A”) covers the interim consolidated financial statements for Westport Innovations Inc. (“Westport”, “the Company”, “we”, “us”) for the three months ended June 30, 2009 and provides an update to our annual MD&A dated May 19, 2009 for the fiscal year ended March 31, 2009.This information is intended to assist readers in analyzing our financial results and should be read in conjunction with the audited annual consolidated financial statements, including the accompanying notes, for the fiscal year ended March 31, 2009.The interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada.This MD&A is dated August 4, 2009. Additional information relating to Westport, including our Annual Information Form (“AIF”) and Form 40-F, is available on SEDAR at www.sedar.com and on EDGAR at www.sec.gov., respectively.All financial information is reported in Canadian dollars unless otherwise noted. FORWARD LOOKING STATEMENTS This MD&A contains forward-looking statements that are based on the beliefs of management and reflects our current expectations as contemplated under the safe harbor provisions of Section 21E of the United States Securities Act of 1934 as amended. Such statements include but are not limited to statements regarding the demand for our products, our investments, cash and capital requirements, the intentions of partners and potential customers, the performance of our products, our future market opportunities, our estimates and assumptions used in our accounting policies, our accruals, including warranty accruals, our financial condition, and timing of when we will adopt or meet certain accounting and regulatory standards.These statements are neither promises nor guarantees, but involve known and unknown risks and uncertainties that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activities, performance or achievements expressed in or implied by these forward looking statements.These risks include risks related to revenue growth, operating results, industry and products, general economy, conditions of the capital and debt markets, government or accounting policies and regulation, technology innovations, as well as other factors discussed below and elsewhere in this report, including the risk factors contained in the Company’s most recent Annual Information Form filed on SEDAR at www.sedar.com.Readers should not place undue reliance on any such forward-looking statements, which speak only as of the date they were made.We disclaim any obligation to publicly update or revise such statements to reflect any change in our expectations or in events, conditions or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward looking statements except as required by National Instrument 51-102. 1 Management’s Discussion and Analysis The forward looking statements contained in this document speak only as of the date of this MD&A.Except as required by applicable legislation, Westport does not undertake any obligation to release publicly any revisions to these forward looking statements to reflect events or circumstances after this MD&A, including the occurrence of unanticipated events. BUSINESS OVERVIEW Our business and operations are substantively unchanged since March 31, 2009.Westport is engaged in the research, development and marketing of high performance, low-emission engines and fuel injection systems that utilize alternative gaseous fuels such as natural gas, propane or hydrogen.We develop technology and products that enable light, medium and heavy-duty diesel engines to run primarily on compressed natural gas ("CNG") or liquefied natural gas (“LNG”), giving users an alternative fuel to diesel. To encourage customers to adopt natural gas solutions for their transportation requirements, our strategy is to provide integrated solutions from fuel supply and storage through to service and support in cooperation with the world’s leading engine, component and vehicle manufacturers and fuel infrastructure providers.We currently have one operating segment, which involves the research, development, and related commercialization of engines and fuel systems, operating on gaseous fuels, for the on-road commercial vehicle sector.Within that operating segment, we focus on the following strategic pillars: Cummins Westport Inc. (“CWI”), which is focused on natural gas engine applications for urban fleets ranging from 5.9L to 8.9L; Westport Heavy Duty, which is focused on LNG systems for heavy-duty trucks; Juniper Engines Inc. (“Juniper”), which is focused on 2.0L and 2.4L industrial engines; and Weichai Westport Inc. (“WWI”), which is focused on developing heavy-duty engines in China.As at the date of this MD&A, WWI has not yet received Chinese government approval with respect to WWI.Outside these four pillars, our corporate development efforts focus on the creation of new alliances and joint ventures, market development projects, and monetization of our significant patent portfolio. Our consolidated revenue for the three months ended June 30, 2009 was $24.9 million, a decrease of $0.6 million or 2.4% from $25.5 million for the same period in the prior year. This reduction in revenue was primarily the result of reduced shipments of CWI engines in the Americas transportation and refuse truck markets offset by increased shipments of Westport’s GX product.CWI revenues were $23.4 million compared to $25.1 million in the same quarter of the previous fiscal year.Non-CWI revenues increased to $1.5 million from $0.4 million with 14 GX systems shipped compared to one in the same quarter of the prior year.CWI product revenue declined $3.0 million or 14% from $21.0 million to $18.0 million on 608 units shipped compared to 1,077 units shipped in the three months ended June 30, 2008.On a U.S. dollar basis, CWI product revenue declined by 25%; however, favourable movements in foreign exchange rates offset some of the revenue decline in Canadian dollar terms.CWI parts revenue increased $1.3 million or 32% from $4.1 million to $5.4 million. 2 Management’s Discussion and Analysis Net loss for the three months ended June 30, 2009 was $9.2 million, a loss of $0.29 per share, compared to $3.5 million, or a loss of $0.13 per share for the three months ended June 30, 2008.Operating results for the period ended June 30, 2008 included a gain on sale of Clean Energy shares of $2.8 million, net of taxes.Excluding the net gain on sale in the prior period, the increase in net loss for the current period compared to the prior period was $2.9 million.Our 50% share of CWI’s net income decreased $0.9 million from $1.6 million in the prior period to $0.7 million in the current period.The decrease in CWI net income was mainly due to a reduction in CWI’s gross margin of $2.1 million from $8.2 million to $6.1 million as a result of lower sales, product mix and a decline in gross margin percentage from 33% to 26%.The gross margin declined mainly due to higher warranty accruals associated primarily with the ISL G.CWI’s operating expense (research and development, general and administrative and sales and marketing) increased by $0.6 million from additional expenditures on current customer support and product development while its income taxes decreased by $1.0 million due to lower pre-tax net income. Non-CWI operating expenses increased by $1.2 million from $7.8 million to $9.0 million due to higher costs relating to customer support and market activities, an increase in stock based compensation expense, a reduction in program funding as well as higher costs relating to professional, consulting and other public company related expenditures. We also recorded interest and accretion expense of $0.7 million on debenture notes issued in July 2008 and recorded lower interest income on cash equivalents and short term investments of $0.2 million in the current period compared with same period in the prior year. This was offset by a higher foreign exchange gain of $0.1 million. As at June 30, 2009, our cash, cash equivalents and short-term investments totaled $63.5 million compared to $82.6 million on March 31, 2009.For the three months ended June 30, 2009, cash flows used in operations were $14.3 million compared to $5.0 million in the three months ended June 30, 2008 due primarily to the timing of payments.CWI also advanced Cummins an additional $2.1 million during the quarter and we repaid $0.3 million on the demand installment loan.We also incurred foreign exchange losses on U.S. dollar denominated cash as the foreign exchange rate moved by 8% from March 31, 2009 to June 30, 2009 reducing cash and cash equivalents by approximately $2.5 million. 3 Management’s Discussion and Analysis Critical Accounting Policies and Estimates Our consolidated financial statements are prepared in accordance with Canadian GAAP, which requires us to make estimates and assumptions that affect the amounts reported in our consolidated financial statements.The Company’s accounting policies are described in note 2 of the fiscal 2009 annual consolidated statements.
